Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ali Assar (reg. no. 65848) on March 12, 2021.
The claims have been amended as follows:
a. Replace claims 1-23 to read as of the following,
1.	(Currently Amended) A method, comprising:
	receiving, by a first computing system including one or more servers, a request for information via a network from a client device;
	determining, by the first computing system, whether a second computing system including one or more second servers is available to respond to requests from the first computing system;
	obtaining, by the first computing system, the information requested by the client device, wherein the obtaining comprises:
	
	in response to determining that the second computing system is not available to respond to requests from the first computing system, obtaining, by the first computing system, the information requested by the client device by: 
obtaining, by the first computing system, one or more parameter values of the request, wherein one or more first parameter values correspond to a first category of file and one or more second parameter values correspond to a second category of file; 
	obtaining, by the first computing system from a user profile in one or more memories of the first computing system, one or more estimated data values using the one or more parameter values, wherein the one or more estimated data values identify the first category of file, wherein the user profile is indicative of a plurality of features of a user associated with the client device; and
	generating, by the first computing system, the information requested by the client device based, at least in part, on the one or more estimated data values without communicating with the second computing system
	
	transmitting, by the first computing system, a response including the information to the client device.

2.	(Currently Amended) The method of claim 1, wherein the user profile comprises at least one of a browsing history, a search history, a purchase history or a geographic location 
	
	
	
	

3.	(Original) The method of claim 1, wherein determining whether the second computing system is available to respond to requests from the first computing system comprises:


4.	(Original) The method of claim 1, wherein determining whether the second computing system is available to respond to requests from the first computing system comprises determining whether a latency with which the second computing system responds to requests from the first computing system is less than a maximum latency threshold.

5.	(Currently Amended) The method of claim 1, wherein the first category of file comprises a first category of video file 
	
	
	
	

6.	(Previously Presented) The method of claim 1, comprising:
	determining whether the second computing system is available based, at least in part, on at least one of: a maximum time threshold T within which the second computing system is to respond to requests from the first computing system, a percentage P of total system requests from the first computing system to the second computing system to which responses are to be received within the maximum time threshold T, a number of system requests made by the first computing system to the second computing system during a time interval I, or a number of timeouts occurring during the time interval I. 

7.	(Previously Presented) The method of claim 1, comprising:
	for a time interval I, count a number of system requests made by the first computing system to the second computing system during the time interval I and a number of timeouts occurring during the time interval I; 


8.	(Currently Amended) The method of claim [[1]] 5, wherein the second category of file comprises a second category of video file 
	
	
	
	
	
9.	(Currently Amended) A computing system, comprising:
	one or more servers, the one or more servers including one or more processors and one or more memories, the one or more servers being configured to:
		receive a request for information via a network from a client device;
	determine whether a second computing system including one or more second servers is available to respond to requests from the computing system;
obtain the information requested by the client device, wherein the obtaining comprises:

in response to determining that the second computing system is not available to respond to requests from the computing system, obtaining the information requested by the client device by: 
	obtaining one or more parameter values of the request, wherein one or more first parameter values correspond to a first category of file and one or more second parameter values correspond to a second category of file; 
obtaining, from a user profile in the one or more memories, one or more estimated data values using the one or more parameter values, wherein the one or more estimated data values identify the first category of file, wherein the user profile is indicative of a plurality of features of a user associated with the client device; and
	generating the information requested by the client device based, at least in part, on the one or more estimated data values without communicating with the second computing system

		transmit a response including the information to the client device.

10.	(Currently Amended) The computing system of claim 9, the one or more processors and the one or more memories being configured to:
	receive a second request for second information; and
	in response to determining that the second computing system is available to respond to requests from the computing system, obtain the second information based, at least in part, on data received from the second computing system
	
	
	
	

11.	(Previously Presented) The computing system of claim 9, wherein determining whether the second computing system is available to respond to requests from the computing system comprises ascertaining whether the second computing system is available based, at least in part, on a maximum time threshold and response times within which responses to requests from the computing system to the second computing system are received by the computing system.


	wherein the maximum latency threshold is defined according to a maximum time threshold T within which the second computing system is to respond to requests from the computing system and a percentage P of total system requests from the computing system to the second computing system to which responses are to be received within the maximum time threshold T.

13.	(Previously Presented) The computing system of claim 9, the one or more processors and the one or more memories being configured to:
	determine whether the second computing system is available based, at least in part, on at least one of: a maximum time threshold T within which the second computing system is to respond to requests from the computing system, a percentage P of total system requests from the computing system to the second computing system to which responses are to be received within the maximum time threshold T, a number of system requests made by the computing system to the second computing system during a time interval I, or a number of timeouts occurring during the time interval I. 

14.	(Previously Presented) The computing system of claim 9, the one or more processors and the one or more memories being configured to:
	for a time interval I, count a number of system requests made by the computing system to the second computing system during the time interval I and a number of timeouts occurring during the time interval I; 
	wherein determining whether the second computing system is available to respond to requests from the computing system is performed based, at least in part, on the number of system requests made by the computing system to the second computing system during the time interval I and a number of timeouts occurring during the time interval I.

15.	(Currently Amended) A system comprising:
	a first computing system including one or more servers
	
		receive a request for information via a network from a client device;
a , including one or more second servers, is available to respond to requests from the first computing system;
obtain the information requested by the client device, wherein the obtaining comprises:

in response to determining that the second computing system is not available to respond to requests from the first computing system, obtaining the information requested by the client device by:
	obtaining one or more parameter values of the request, wherein one or more first parameter values correspond to a first category of file and one or more second parameter values correspond to a second category of file; 
	obtaining, from a user profile in one or more memories of the first computing system, one or more estimated data values using the one or more parameter values, wherein the one or more estimated data values identify the first category of file, wherein the user profile is indicative of a plurality of features of a user associated with the client device; and
	generating the information requested by the client device based, at least in part, on the one or more estimated data values without communicating with the second computing system

		transmit a response including the information to the client device.
 
16.	(Currently Amended) The system of claim 15, the first computing system being configured to:
receive a second request for second information; and
in response to determining that the second computing system is available to respond to requests from the first computing system, obtain the second information based, at least in part, on data received from the second computing system
	
	

	

17.	(Previously Presented) The system of claim 15, wherein determining whether the second computing system is available to respond to requests from the first computing system comprises ascertaining whether the second computing system is available based, at least in part, on a maximum time threshold and response times within which responses to requests from the first computing system to the second computing system are received by the first computing system.

18.	(Previously Presented) The system of claim 15, wherein determining whether the second computing system is available to respond to requests from the first computing system comprises determining whether a latency with which the second computing system responds to requests from the first computing system is less than a maximum latency threshold;
	wherein the maximum latency threshold is defined according to a maximum time threshold T within which the second computing system is to respond to requests from the first computing system and a percentage P of total system requests from the first computing system to the second computing system to which responses are to be received within the maximum time threshold T.

19.	(Previously Presented) The system of claim 15, the first computing system being configured to:
	determine whether the second computing system is available based, at least in part, on at least one of: a maximum time threshold T within which the second computing system is to respond to requests from the first computing system, a percentage P of total system requests from the first computing system to the second computing system to which responses are to be received within the maximum time threshold T, a number of system requests made by the first computing system to the second computing system during a time interval I, or a number of timeouts occurring during the time interval I. 

20.	(Previously Presented) The system of claim 15, the first computing system being configured to:
	for a time interval I, count a number of system requests made by the first computing system to the second computing system during the time interval I and a number of timeouts occurring during the time interval I; 
	wherein determining whether the second computing system is available to respond to requests from the first computing system is performed based, at least in part, on the number of system requests 

21.	(Currently Amended) The method of claim 1, 
	wherein the user profile comprises at least one of demographic information, geographic information, one or more languages or one or more interests 

22.	(Currently Amended) The method of claim 21, comprising determining a location of the geographic information based, at least in part, on at least one of an Internet Protocol (IP) address, a Global Positioning System (GPS) location, cell tower triangulation or an explicit selection by the user 

23.	(Previously Presented) The method of claim 1, the second computing system being a subsystem of the first computing system. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments on pages 12-18 of the Remarks filed on 2/2/2021 were persuasive.  The cited prior arts fail to teach receiving, by a first computing system including one or more servers, a request for information via a network from a client device; determining, by the first computing system, whether a second computing system including one or more second servers is available to respond to requests from the first computing system; obtaining, by the first computing system, the information requested by the client device, wherein the obtaining comprises: in response to determining that the second computing system is not available to respond to requests from the first computing system, obtaining, by the first computing system, the information requested by the client device by: obtaining, by the first computing system, one or more parameter values of the request, wherein one or more first parameter values correspond to a first category 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/PHILIP C LEE/Primary Examiner, Art Unit 2454